Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.

Applicant’s election without traverse of claims 1-8, 10-14, 16, 18-24 in the reply filed on 10/17/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, 16, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims as set forth are all ultimately dependent from claim 1.  Claim 1 sets forth the creation of a composite material containing an oxide of formula ZpOq and a stabilized crystalline A/M/X material of formula AaBbXc.  The elements Z, A, M, and X are described in the claims as being selected from a cation of element Z, A, M, and X, respectively.  The claims do not clearly set forth the range of elements that are associated with these variables.  As the scope of the variables are not clearly set forth, the scope of the claims are indefinite and unclear.  The intended scope of these variables are individually set forth in later claims 10-13.  While these dependent claims clarify the scope of each individual variable, these variables must be defined in the independent claim to provide for a definitive and clear scope.  It is further noted that the claim includes variables p and q, which are also indefinite as a whole as they are completely undefined.  

Claim 24 recites the limitation "the first solvent" and “the second solvent” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14, 16, 18, 20-21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun in their publication “Highly luminescent, stable, transparent and flexible perovskite quantum dot gels towards light-emitting diodes” (IDS).

Regarding Claim 1:  Sun teaches a process for producing a stabilized crystalline AMX material which includes an AMX material, CsPbI3, and an oxide, SiO2.  The process of Sun includes steps of Providing an M precursor, PbX2, an A precursor, Cs-oleate, and treating both of the precursors with an oxide precursor, APTES, comprising an element Z, Si (See Section 2.3).

Regarding Claim 2: The A, M and oxide precursors are provided in a solution of ODE (See Section 2.3)

Regarding Claim 3:  The A precursor, M precursor and oxide precursor are all provided in a first solution collectively, which is heated to a temperature of 145C (See Section 2.3).

Regarding Claim 4:  The solvent is octadecene, which is an organic solvent (See Section 2.1).

Regarding Claim 5-6:  The oxide precursor is prepared in a solution of octylamine (See Section 2.3).  The AMX compound is insoluble in such a solvent by virtue of its creation and precipitation in such a solution.  

Regarding Claim 7:  The treatment of the precursors includes exposing the solution to air having 40% humidity (water).

Regarding Claim 10:   The Z element is Si (See Section 2.1).

Regarding Claim 11:  The A element is Cs (See Section 2.1).

Regarding Claim 12:   The M element is Pb (See Section 2.1).

Regarding Claim 13-14:  The X element is I, Br or a combination thereof (See Section 2.1-2.3) depending on the desired emission wavelength (See Section 2.3).

Regarding Claim 16:  The M precursor comprises a halide salt (PbI2 PbBr2) of the M cation (See Section 2.3).

Regarding Claim 18:  The oxide precursor is a compound ZR4, wherein 3 of the R groups are ethoxy groups (C2 alkyloxy), the 4th R group is aminopropyl, which is a substituted C3 alkyl group (See Section 2.1).  This compound meets the claim limitations as set forth.  

Regarding Claim 20:  The A cation is Cs, a monocation, while M is Pb, a dication (See Section 2.1).

Regarding Claim 21:  The compound is of formula AMX3, particularly CsPbX3 (See Section 3).

Regarding Claim 22:  Sun teaches that the gels are dried for 3 days, which is a process that would inherently remove a portion of volatile first and second solvents (See Section 2.3; Sun does not teach the first alternative wherein all solvents are removed)

Regarding Claim 23:  Sun does not teach the use of aliphatic ligands.

Regarding Claim 24:  Sun teaches that the AMX materials are disposed in a gel matrix of SiO2 (See Page 4).  The AMX material is in the form of crystallites forming a polycrystalline material (See Figure 1A).  The silica is present between the crystallites as a gel and thus is present between said grain boundaries.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (see above).

Sun teaches a process for producing a stabilized crystalline AMX material which includes an AMX material, CsPbI3, and an oxide, SiO2.  The process of Sun includes steps of Providing an M precursor, PbX2, an A precursor, Cs-oleate, and treating both of the precursors with an oxide precursor, APTES, comprising an element Z, Si, in a flask (substrate) (See Section 2.3). Sun teaches that the APTES is added to the PBX2 and then Cs oleate is added thereto. However, it would have been obvious to add the various precursors in any order with expected results of creating the gel material sought by Sun.  Those of ordinary skill in the art would have found it obvious to provide the A and M solutions in said flask (on a substrate) and then adding said oxide precursor thereto and performing a treatment step. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04)

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the post treatment of halide perovskites with trimethylaluminium in order to create composite structures with alumina.  The prior art fails to teach the coexistence of trimethylaluminium with the precursor materials, which are not materially the same as the final product. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734